EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 4, 8-16, and 20 are cancelled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 20, 2021. Claims 2-16 and 20 have been cancelled without prejudice.  Claims 1 and 17-19 are pending and an action on the merits is as follows.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4, 8-16, and 20 directed to species non-elected without traverse.  Accordingly, claims 4, 8-16, and 20 been cancelled.

Allowable Subject Matter
Claims 1 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 17-19, the closest prior art references, Zhou et al. (US 2020/0074139 A1) and You (CN 109950235 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the counter substrate further comprises a black matrix, which is disposed on a side of the second base substrate facing towards the liquid crystal layer; wherein a vertical projection of the at least one photoluminescence unit on a plane where the second base substrate is located is within a vertical projection of the black matrix on the plane where the second base substrate is located; wherein the counter substrate further comprises a plurality of color resists, wherein the plurality of color resists is disposed between the black matrix and the liquid crystal layer, and each of the plurality of color resists is disposed between two adjacent black matrices; wherein a vertical projection of the at least one light sensing element on the plane where the second base substrate is located overlaps a vertical projection of a portion of the plurality of color resists within the plurality of pixels on the plane where the second base substrate is located, and Page 2 of 9Appl. No. 16/680,461Attorney Docket No.: 096902-1165187 Amdt. dated March 31, 2021 Response to Office Action of February 3, 2021 wherein each of the at least one light sensing element comprises a first electrode, a photosensitive layer and a second electrode, wherein the photosensitive layer is disposed on a side of the first electrode facing towards the second base substrate, the second electrode is disposed on a side of the photosensitive layer facing towards the second base substrate, and the first electrode and the second electrode are transparent; wherein the display device further comprises a common electrode and a pixel electrode, wherein the common electrode and the pixel electrode are disposed between the first base substrate and the liquid crystal layer, and the pixel electrode is disposed between the common electrode and the liquid 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Jessica M. Merlin
April 5, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871